Eschweiler, J.
(dissenting). The lengthy claim filed by respondent in the county court and certified to the circuit court upon her demand for a jury clearly and emphatically stated a cause of action for a tort. It was in substance that during the two months prior to November 21, 1914, the plaintiff, a business woman then about *373fifty-two years of age, divorced from her first husband in 1900, was wooed and won by V. H. Fox, now deceased, by means of false representations that his divorce from bed and board in 1913 was valid and no impediment to the marriage contract of November, 1914. It also alleged that Fox, fraudulently and maliciously intending to damage and wrong her, to humiliate and disgrace her, to obtain her aid and services and to enrich his estate; maliciously and fraudulently commenced to pay her attentions and to win her affections; that she relied upon such representations, believed them and that he loved her. That to carry out his wicked and fraudulent scheme he induced her to enter into the contract of November, 1914. She also' alleged subsequent cohabitation and her belief in there being a legal relationship of husband and wife. That the falsity of the representations was not ascertained until after Fox’s death.
That on account of her belief in and reliance upon such false and fraudulent representations made prior to the contract she turned over her earnings to him, gave him a home, did Jiis laundry, nursed and cared for him, and furnished him board. That on account and as a result of such false and fraudulent representations, the resulting contract and subsequent cohabitation, she lived, from the date of such contract to his death, in a false and degraded position, has suffered mental and physical pain, has been deprived of the benefits springing from a legal marriage, defeated of her dower rights, and that decedent and his estate were wrongfully enriched at plaintiff’s expense and to her damage. Not only was a tort action so plainly stated but the special verdict submitted the appropriate questions for just such a tort action.
She necessarily and concededly rendered the services for which she recovers herein because, and only because, of the contract of November, 1914, otherwise the relationship would be such as to defeat any possible right to recover. She could not base any right to recover for services during the *374latter years except' upon reliance on the supposedly legal contract of 1914 and subsequent cohabitation in continued reliance thereupon. Her possible good faith in the matter could not, under the law, alter the situation in which the parties were placed, and no length of time of subsequent cohabitation could change the status of the parties from the meretricious one which this was and continued to be. If a prosecution for adultery had been instituted, plaintiff’s mistake, if any, as to the law or lack of intention to commit such an offense would, it would seem under the authorities, have been no defense. State v. Goodenow, 65 Me. 30; Comm. v. Elwell, 2 Met. (43 Mass.) 190 (cited with approval in Comm. v. Sacks, 214 Mass. 72, 74, 100 N. E. 1019); State v. Whitcomb, 52 Iowa, 85, 87, 2 N. W. 970; Geisselman v. Geisselman, 134 Md. 453, 107 Atl. 185, 188; 2 Corp. Jur. 16; 1 Ruling Case Law, 644.
Assuming the findings of’ the jury to be correct, a gross fraud was perpetrated upon her in 1914 from which the entire subsequent relationship of the parties must necessarily be .traced. To the cause of .action so founded the statute of limitations was properly pleaded, and under the undisputed facts the period under which she could obtain the remedy for such fraud in 1914 had expired prior to the death of the decedent. For -such a cause of action it is entirely immaterial that she may not have discovered it until after the statutes had run.
I think the situation comes squarely within repeated decisions of this court, particularly such as Stahl v. Broeckert, 170 Wis. 627, 176 N. W. 66, where the statute of limitations defeated the rights of an aged widow who was fraudulently induced to sign a certain note and mortgage; Darling v. Nelson, 171 Wis. 337, 176 N. W. 847, where sisters were alleged to have been fraudulently induced by their brothers to execute a conveyance of certain interest in real estate; Sander v. Newman, 174 Wis. 321, 181 N. W. 822, where the complaint was because of alleged *375fraud in collecting and appropriating secret profits by one set of associates in a real-estate transaction; and in many cases cited in those opinions.
Cooper v. Cooper, 147 Mass, 370, 17 N. E. 892, is a case almost identical in facts with the one here, and relief was denied, as well as in Graham v. Stanton, 177 Mass. 321, 58 N. E. 1023, where services were rendered by a child to one falsely representing that he had legally adopted such child.
I am further convinced from the record in this, case that the plaintiff, having possession of a copy of the decree of divorce between decedent and his first wife with ample opportunity of ascertaining its nature, having been divorced herself, of business experience, of mature age, should be held bound by the notice of its nature appearing on its face or so easily ascertainable, and that the finding of the jury in that regard should have been set aside.
I am authorized to state that Mr, Justice Rosenberry concurs in the foregoing dissenting opinion.